UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22494 Ramius IDF LLC 599 Lexington Avenue, 19th Floor New York, NY10022 (Address of principal executive offices) Ramius Alternative Solutions LLC 599 Lexington Avenue, 19th Floor New York, NY10022 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 845-7900 Date of fiscal year end: March 31 Date of reporting period: September 30, 2012 Item 1.Reports to Stockholders. Ramius IDF LLC (a Delaware Limited Liability Company) Financial Statements For the Period from April 1, 2012 through September 30, 2012 (Unaudited) (Including the Financial Statements of the Ramius IDF Master Fund LLC) Ramius IDF LLC (a Delaware Limited Liability Company) For the Period from April 1, 2012 through September 30, 2012 (Unaudited) Table of Contents Statement of Assets, Liabilities and Members' Equity 1 Statement of Operations 2 Statements of Changes in Members' Equity - Net Assets 3 Statement of Cash Flows 4 Financial Highlights 5 Notes to Financial Statements 6-9 Other Information 10 Ramius IDF LLC (a Delaware Limited Liability Company) Statement of Assets, Liabilities and Members' Equity- September 30, 2012 (Unaudited) Assets Investments in Ramius IDF Master Fund LLC, at fair value (cost $6,500,000) $ Cash Advance Investment Fund Contribution Prepaid Assets Total Assets $ Liabilities Management Fees payable $ Advance Member Contributions Members' Equity Withdrawal payable Administration Fees payable Audit Fees payable Total Liabilities Members' Equity - Net Assets Total Liabilities and Members' Equity $ Members' Equity - Net Assets consists of: Members' Equity Paid-in $ Accumulated net investment loss ) Accumulated net unrealized appreciation on investments Total Members' Equity - Net Assets $ The accompanying notes are an integral part of these Financial Statements. 1 Ramius IDF LLC (a Delaware Limited Liability Company) Statement of Operations Period from - April 1, 2012 through September 30, 2012 (Unaudited) Operating Expenses Management Expense $ Admin Expense Legal Expense Directors' Expense Audit Expense Other Expenses Total Operating Expenses Net Expenses Expenses Allocated from Ramius IDF Master Fund LLC ) Total Investment Loss Allocated from Ramius IDF Master Fund LLC ) Net Investment Loss ) Net Change in Unrealized Appreciation on Investments Allocated from Ramius IDF Master Fund LLC Net change in accumulated unrealized appreciation on: Investments Net Decrease in Members' Equity - Net Assets Derived From Operations $ ) The accompanying notes are an integral part of these Financial Statements. 2 Ramius IDF LLC (a Delaware Limited Liability Company) Statement of Changes in Members' Equity- Net Assets For the Periods Ended March 31, 2012 and September 30, 2012 (Unaudited) Period Ended Period Ended September 30, 2012 March 31, 2012 Operations Net Investment (Loss) $ ) $ ) Net change in accumulated unrealized appreciation on investments Net (Decrease) in Members' Equity Resulting From Operations ) ) Members' Equity Transactions Equity contributions - Equity withdrawals ) - Net Increase (Decrease) in Members' Equity Resulting From Equity Transactions ) Increase (Decrease) in Members' Equity ) Members' Equity Beginning of period - End of period $ $ The accompanying notes are an integral part of these Financial Statements. 3 Ramius IDF LLC (a Delaware Limited Liability Company) Statement of Cash Flows Period from - April 1, 2012 through September 30, 2012 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Decrease in Members' Equity - Net Assets Derived from Operations $ ) Adjustments to reconcile Net Decrease in Members' Equity - Net Assets Derived from Operations to net cash provided by operating activities: Net change in accumulated unrealized apreciation on Investments Allocated from Ramius IDF Master Fund LLC ) Total Investment Loss Allocated from Ramius IDF Master Fund LLC Advance Member Contributions Purchases of Interests in Ramius IDF Master Fund LLC ) Sale of Interests in Ramius IDF Master Fund LLC Increase in Prepaid Assets ) Increase in Administration fees payable Decrease in Management fees payable ) Decrease in Directors' fees payable ) Decrease in Audit fees payable ) Cash Provided by Operating Activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Members' equity contributions - Proceeds from Members' equity tenders - Cash Used in Financing Activities - Net change in cash Cash at beginning of period Cash at End of Period $ The accompanying notes are an integral part of these Financial Statements. 4 Ramius IDF LLC (a Delaware Limited Liability Company) Financial Highlights (Unaudited) Period from April 1, 2012 through Period from Commencement of Operations September 30, 2012 (Unaudited) December 1, 2011 through March 31, 2012 TotalReturn(1) )%(2) )%(2) RATIOS AND SUPPLEMENTAL DATA: Net Assets, end of period in thousands (000's) Net investment loss to average net assets(3) )% )% Ratio ofnet expenses to average net assets(3)(4) % % Not Annualized Total return assumes a purchase of an interest in the Fund on the first day and the sale of an interest on the last day of the periodand is calculated using geometrically linked monthly returns.An individual Member's return may vary from these returns based on the timing of Member subscriptions and redemptions. Annualized The ratio reflects the direct expenses and includes the expenses allocated from Ramius IDF Master Fund LLC. The accompanying notes are an integral part of these Financial Statements. 5 Ramius IDF LLC (a Delaware Limited Liability Company) Notes to Financial Statements – September 30, 2012 (unaudited) (continued) 1. Organization Ramius IDF LLC (the "Fund") is a limited liability company that is organized under the laws of the State of Delaware on September 22, 2010 and commenced operations on December 1, 2011.The Company is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a closed-end, non-diversified, management investment company.To achieve its objective, Ramius IDF LLC (the “Feeder”) invests substantially all of its assets in the limited liability company interests (“Interests”) of the Ramius IDF Master Fund LLC (the “Master Fund”) and has become a member of the Master Fund.Investors who purchase limited liability company interests in the Fund, and other persons who acquire Interests and are admitted to the Fund (“Members”) by its Board of Managers (the “Board"), will become members of the Fund.Interests are being offered solely to institutional investors that are life insurance companies and their separate accounts to fund benefits under variable annuity contracts and variable life insurance policies offered by such participating insurance companies.Ramius Alternative Solutions LLC (the “Adviser”) serves as the investment adviser of the Master Fund and the management services provider of the Fund. The Master Fund is a fund of hedge funds and pursues its investment objective through a multi-manager, multi-strategy investment program in which assets of the Master Fund are allocated to investment funds ("Investment Funds") managed by alternative asset managers that are private investment funds which are not registered under the 1940 Act and primarily invest or trade using investment strategies that may include, but will not be limited to: equity- and credit-based directional, hedged and trading styles (which may include emerging markets); convertible/capital structure arbitrage; event-driven investing with respect to equity securities and distressed debt; fixed income relative value strategies and arbitrage; and discretionary global macro and commodity investments, including the use of futures and forward contracts traded on exchanges and in over-the-counter markets. The Fund’s Board of Managers has overall responsibility to manage and supervise the operations of the Fund, including the exclusive authority to oversee and to establish policies regarding the management, conduct and operation of the Fund’s business.The Board exercises the same powers, authority and responsibilities on behalf of the Fund as are customarily exercised by directors of a typical investment company registered under the 1940 Act and organized as a corporation.The Board has engaged the Adviser to manage the day-to-day operations of the Fund. The percentage of the Master Fund’s beneficial interests owned by the Fund at September 30, 2012, was 45.1%.The financial statements of the Master Fund are attached to this report and should be read in conjunction with the Fund’s financial statements. 2. Significant Accounting Policies The following is a summary of significant accounting and reporting policies used in preparing the financial statements. a. Basis of Accounting The Fund’s accounting and reporting policies conform with United States generally accepted accounting principles (“U.S. GAAP”). b. Valuation of Investments The Fund computes its net asset value as of the last business day of each "fiscal period".Such computation is expected to occur on a monthly basis and other times at the Board’s discretion.The method by which the Fund values the investment in the Master Fund is based on the ownership interests of the Master Fund’s net asset value allocated to the Fund. The Master Fund values interests in the Investment Funds at fair value in accordance with procedures established by the Board.Investment Funds are subject to the terms of their respective offering documents. Valuations of Investment Funds are subject to estimates and are net of management and performance incentive fees or allocations that may be payable pursuant to such offering documents. 6 Ramius IDF LLC (a Delaware Limited Liability Company) Notes to Financial Statements – September 30, 2012 (unaudited) (continued) c. Allocations from the Master Fund In accordance with U.S. GAAP, the Fund records its allocated portion of income, expense, realized gains and losses and unrealized appreciation and depreciation allocated from the Master Fund. d. Income Taxes For U.S. Federal income tax purposes, the Fund is treated as a partnership, and each Member in the Fund is treated as the owner of its allocated share of the net assets, income, expenses, and the realized and unrealized gains (losses) of the Fund.Accordingly, no federal, state or local income taxes are paid by the Fund on the income or gains of the Fund since the Members are individually liable for the taxes on their allocated share of such income or gains of the Fund. The Fund has adopted the authoritative guidance on accounting for and disclosure of uncertainty in tax positions.The Financial Accounting Standards Board (“FASB”) issued Accounting for Uncertainty in Income Taxes which, requires the Adviser to determine whether a tax position of the Fund is more likely than not to be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position.For tax positions meeting the more likely than not threshold, the tax amount recognized in the financial statements is reduced by the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authority.As of and during the period ended September 30, 2012, the Fund did not have a liability for any unrecognized tax benefits.The Fund recognizes interests and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations.During the period, the Fund did not incur any interest or penalties. The Fund will file tax returns as prescribed by the tax laws of the jurisdictions in which it operates.In the normal course of business, the Fund is subject to examination by federal, state, local and foreign jurisdictions, where applicable. For the period ended September 30, 2012, cost of purchases and proceeds from sales of the Master Fund amounted to $0 and 100,000, respectively, for the Fund. e. Fund Level Income and Expenses Interest income on any cash or cash equivalents held by the Fund is recognized on an accrual basis.Expenses that are specifically attributed to the Fund are accrued and charged to the Fund.Because the Fund bears its proportionate share of the advisory fees of the Master Fund, the Fund pays no direct advisory fee to the Adviser.Income and expenses are recorded on an accrual basis. f. Cash and Cash Equivalents The Fund may invest in fixed-income securities, money market instruments, and money market mutual funds, or hold cash or cash equivalents in such amounts as the Adviser deems appropriate under the circumstances.Currently, the Fund does not hold any cash equivalents. g. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires the Fund to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in capital from operations during the reporting period.Actual results can differ from those estimates. 7 Ramius IDF LLC (a Delaware Limited Liability Company) Notes to Financial Statements – September 30, 2012 (unaudited) (continued) h.Recently Issued Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update (“ASU”) No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements” in U.S. GAAP and the International Financial Reporting Standards (“IFRS”). ASU No. 2011-04 amends FASB Accounting Standards Codification Topic 820, Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and IFRS.ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years.Management is currently evaluating the impact these amendments may have on the Fund’s financial statements. In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities.The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.The guidance requires retrospective application for all comparative periods presented.Management is currently evaluating the impact ASU No. 2011-11 will have on the financial statement disclosures. 3. Fair Value Measurements The Fund records its investment in the Master Fund at fair value.The Master Fund, in which the Fund invests, is considered a Level 3 security as defined under fair valuation accounting standards.The Master Fund’s disclosure of investments under the three-tier hierarchy, and the definition of each category, is discussed in the Notes to the Master Fund’s financial statements. 4. Allocation of Members’ Equity Net profits or net losses of the Fund for each Allocation Period (as defined below) are allocated among and credited to or debited against the capital accounts of the Members.Each Allocation Period begins on the day after the last day of the preceding Allocation Period and ends at the close of business on the first to occur thereafter of: (1) the last day of a calendar month, (2) the last day of ataxable year; (3) the day preceding a day on which interests are purchased, (4) a day on which Interests are repurchased by the Fund pursuant to tenders of Interests by Members, or (5) a day on which any amount is credited to or debited from the capital account of any Member other than an amount to be credited to or debited from the capital accounts of all Members in accordance with their respective investment percentages. 5. Subscription for and Repurchase of Interests Interests are generally offered for purchase as of the first day of each calendar month, but may be offered more or less frequently as determined by the Board in its sole discretion. The Board may, from time to time and in its sole discretion, cause the Fund to repurchase Interests from Members pursuant to written tenders by Members at such times and on such terms and conditions as established by the Board.In determining whether the Fund should offer to repurchase Interests, the Board considers whether the Master Fund is making a contemporaneous repurchase offer for interests in the Master Fund, as well as a variety of other operational, business and economic factors.The Adviser anticipates recommending to the Master Fund Board that, under normal circumstances, the Master Fund conducts repurchase offers quarterly on or about each January 1st, April 1st, July 1st and October 1st.It is anticipated that the Fund will generally conduct repurchase offers contemporaneously with repurchase offers conducted by the Master Fund. 8 Ramius IDF LLC (a Delaware Limited Liability Company) Notes to Financial Statements – September 30, 2012 (unaudited) (continued) 6. Related Party Transactions The Ramius Alternative Solutions LLC provides various management and administrative services to the Fund pursuant to a management agreement with the Fund (the "Management Agreement").These services include, among other things:providing office space, telephone and utilities; maintaining and preserving those books and records of the Fund not maintained by the Fund's administrator, accounting agent or custodian; assisting in the preparation of regulatory filings with the Commission and state securities regulators and other Federal and state regulatory authorities; supervising the entities which are retained by the Fund to provide administration, custody and other services to the Fund; reviewing and arranging for payment of the expenses of the Fund; preparing reports to and other informational materials for members and assisting in the preparation of proxy statements and other member communications; and coordinating and organizing meetings of the Board and meetings of Members.In consideration of the services provided by the Adviser pursuant to the Management Agreement, the Fund will pay the Adviser a fee computed at the monthly rate of 0.0417% (0.50% on an annualized basis) of the net assets of the Fund determined as of the first business day of each calendar month (including the amount of any capital contributions to the Fund made as of such date), which fee shall be due and payable in arrears within five business days after the end of each fiscal quarter (the "Management Fee"). J.D. Clark & Co., a division of UMB Fund Services, Inc. serves as administrator and accounting agent to the Fund and provides certain accounting, record keeping and investor related services.For these services the Administrator receives a fixed monthly fee, basis points on net assets, and a monthly fee based on the number of Member accounts as well as reasonable out of pocket expenses.For the period ended September 30, 2012, the Fund paid $15,389 in administration and accounting fees. 7. Risk Factors An investment in the Fund involves significant risks that should be carefully considered prior to investment and should only be considered by persons financially able to maintain their investment and who can afford a loss of a substantial part or all of such investment.The Master Fund invests substantially all of its available capital in Investment Funds.These investments are generally restricted securities that are subject to holding periods and are not traded in public markets, so that the Master Fund may not be able to resell some of its holdings for extended periods, which may be several years.No guarantee or representation is made that the investment objective will be met. A further discussion of the risks associated with an investment in the Fund is provided in the Master Fund’s Financial Statements and the Confidential Private Placement Memorandum. 8. Contingencies and Commitments In the normal course of business, the Fund enters into contracts that contain a variety of representations and warranties and which provide general indemnifications.The Fund's maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, based on experience, the Fund expects the risk of loss to be remote. 9. Subsequent Events The Fund has evaluated the impact of all subsequent events on the Fund through November 29, 2012, the date the financial statements were issued, and has determined that the following subsequent events require disclosure in the financial statements.Effective October 1, 2012 and November 1, 2012 there were additional capital contributions to the Fund in the amounts of $6,905,355.50 and $0, respectively. 9 Ramius IDF LLC (a Delaware Limited Liability Company) Notes to Financial Statements – September 30, 2012 (unaudited) (continued) Proxy Voting The Master Fund is required to file Form N-PX, with its complete proxy voting record for the twelve months ended June 30, no later than August 31. The Master Fund’s Form N-PX filing will be available: (i) without charge, upon request, by calling 1-800-SEC-0330 or (ii) by visiting the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Company files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Company’s Form N-Q is available, without charge and upon request, on the SEC’s website at http://www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the Public Reference Room may be obtained by calling 1-800-SEC-0330. 10 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Financial Statements For the Period from April 1, 2012 through September 30, 2012 (Unaudited) Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) For the Period from April 1, 2012 through September 30, 2012 (Unaudited) Table of Contents Schedule of Investments 1 Statement of Assets, Liabilities and Members' Equity 2 Statement of Operations 3 Statements of Changes in Members' Equity - Net Assets 4 Statement of Cash Flows 5 Financial Highlights 6 Notes to Financial Statements 7-15 Other Information 16 Ramius IDF Master Fund LLC Schedule of Investments - September 30, 2012 (Unaudited) INVESTMENT OBJECTIVE AS A PERCENTAGE OF TOTAL INVESTMENT FUNDS Percentages are as follows: Investments in Investment Funds - 88.6% Cost Fair Value % of Members' Equity-Net Assets Liquidity Credit Based Brigade Leveraged Capital Structures Fund, LP (a) $ $ % (e) Chatham Asset Partners High Yield Fund, LP (a) % (e) Claren Road Credit Partners, LP (a) % (e) Mast Credit Opportunities I, LP (a) % (b) (e) One William Street Capital Partners, LP (a) % (b) (c) (e) Total Credit Based Funds % Event Driven Jet Capital Concentrated Fund, LP (a) % (b) (c) (d) Luxor Capital Partners, LP (a) % (e) Magnetar Global Event Driven Fund LLC(a) % (e) Oceanwood Global Opportunities Fund, LP(a) % (e) Trian Partners, LP (a) % (e) Total Event Driven Funds % Global Macro Caxton Global Investments (USA) LLC (a) % (e) Comac Global Macro Fund, LP (a) % (d) Prologue Delaware Feeder Fund, LP (a) % (e) Total Global Macro Funds % Hedged Equity Alydar Fund, LP (a) % (e) Ascend Partners Fund II, LP (a) % (d) Atlas Institutional Fund, LLC (a) % (e) Criterion Horizons Fund, LP (a) % (d) Three Bridges Europe Fund, LP (a) % (d) Tiger Consumer Partners, LP(a) % (e) Total Hedged Equity Funds % Multi-Strategy AQR Delta Fund II, LP (a) % (d) Double Black Diamond, LP (a) % (b) (e) Total Multi-Strategy Funds % Total Investments in Investment Funds (cost $12,450,000) % Other Assets in Excess of Liabilities % Members' Equity $ % (a) Non-income producing. (b) The Investment Fund has a lock-up period that expires on 11/30/2012. (c) The Investment Fund has a lock-up period that expires on 06/30/2013. (d) The Investment Fund has monthly liquidity. (e) The Investment Fund has quarterly liquidity. The accompanying notes are an integral part of these Financial Statements. 1 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Statement of Assets, Liabilities and Members' Equity - September 30, 2012 (Unaudited) Assets Investments in Investment Funds, at fair value (cost $12,450,000) $ Cash Advance Investment Fund Contribution Prepaid Assets Total Assets $ Liabilities Management Fees payable $ Advance Member Contributions Members' Equity Withdrawal payable Administration Fees payable Audit Fees payable Custody Fee payable Compliance Fees payable Total Liabilities Members' Equity - Net Assets Total Liabilities and Members' Equity $ Members' Equity - Net Assets consists of: Members' Equity Paid-in $ Accumulated net investment loss ) Accumulated net unrealized appreciation on investments Total Members' Equity - Net Assets $ The accompanying notes are an integral part of these Financial Statements. 2 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Statement of Operations Period from - April 1, 2012 through September 30, 2012 (Unaudited) Operating Expenses Management Expense $ Admin Expense Legal Expense Compliance Expense Audit Expense Custody Expense Directors' Expense Other Expenses Total Operating Expenses Net Expenses Net Investment Loss ) Net Change in Unrealized Appreciation on Investments Net change in accumulated unrealized appreciation on: Investments Net Decrease in Members' Equity - Net Assets Derived From Operations $ ) The accompanying notes are an integral part of these Financial Statements. 3 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Statement of Changes in Members' Equity- Net Assets For the Periods Ended March 31, 2012 and September 30, 2012 (Unaudited) Period Ended Period Ended September 30, 2012 March 31, 2012 Operations Net Investment (Loss) $ ) $ ) Net change in accumulated unrealized appreciation on investments Net Increase (Decrease) in Members' Equity Resulting From Operations ) Members' Equity Transactions Equity contributions Equity withdrawals ) - Net Increase in Members' Equity Resulting From Equity Transactions Increase in Members' Equity Members' Equity Beginning of period - End of period $ $ The accompanying notes are an integral part of these Financial Statements. 4 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Statement of Cash Flows Period from - April 1, 2012 through September 30, 2012 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Decrease in Members' Equity - Net Assets Derived from Operations $ ) Adjustments to reconcile Net Decrease in Members' Equity - Net Assets Derived from Operations to net cash used in operating activities: Net change in accumulated unrealized appreciation on Investments ) Advance Partner Contributions Purchases of Interests in Investment Funds ) Increase in Prepaid Assets ) Increase in Administration fees payable Increase in Custody fee payable Increase in Advisory fee payable Decrease in Directors' fees payable ) Decrease in Compliance fee payable ) Decrease in Audit fees payable ) Cash Used in Operating Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Members' equity contributions Proceeds from Members' equity tenders ) Cash Provided by Financing Activities Net change in cash Cash at beginning of period Cash at End of Period $ The accompanying notes are an integral part of these Financial Statements. 5 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Financial Highlights (Unaudited) Period from April 1, 2012 through Period from Commencement of Operations September 30, 2012 (Unaudited) December 1, 2011 through March 31, 2012 TotalReturn(1) )%(2) %(2) RATIOS AND SUPPLEMENTAL DATA: Net Assets, end of period in thousands (000's) Net investment loss to average net assets(3) )% )% Ratio ofnet expenses to average net assets(3) (4) % % Portfolio Turnover(1) % % Not Annualized Total return assumes a purchase of an interest in the Company on the first day and the sale of an interest on the last day of the period and is calculated using geometrically linked monthly returns.An individual Member's return may vary from these returns based on the timing of Member subscriptions and redemptions. Annualized Ratio does not include expenses or performance incentive fees or allocation borne indirectly through investment in the investment funds. The accompanying notes are an integral part of these Financial Statements. 6 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Notes to Financial Statements – September 30, 2012 (unaudited) (continued) 1. Organization Ramius IDF Master Fund LLC (the "Master Fund") is a limited liability Company that is organized under the laws of the State of Delaware on September 22, 2010 and commenced operations on December 1, 2011.The Master Fund is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a closed-end, non-diversified, management investment Company.The Master Fund’s investment objective is to seek capital appreciation with low volatility of investment returns and low correlation with equity and fixed income markets. The investment adviser of the Master Fund is Ramius Alternative Solutions LLC (the “Adviser”).The Master Fund is a master investment portfolio in a master-feeder structure.Ramius IDF LLC “(the “Feeder Fund”) invests substantially all of its assets, directly or indirectly, in the limited liability company interests (“Interests”) of the Master Fund and has become a member of the Master Fund.Investors who purchase Interests in the Master Fund, and other persons who acquire Interests and are admitted to the Master Fund (“Members”) by its Board of Managers (The “Board"), will become members of the Master Fund.Interests are being offered solely to institutional investors that are life insurance companies and their separate accounts to fund benefits under variable annuity contracts and variable life insurance policies offered by such participating insurance companies.The percentage of the Interests owned by the Feeder Fund at September 30, 2012, was 45.1%. The Master Fund is a fund of hedge funds and pursues its investment objective through a multi-manager, multi-strategy investment program in which assets of the Master Fund are allocated to investment funds ("Investment Funds") managed by alternative asset managers that are private investment funds which are not registered under the 1940 Act and primarily invest or trade using investment strategies.These strategies may include, but will not be limited to: equity- and credit-based directional, hedged and trading styles (which may include emerging markets); convertible/capital structure arbitrage; event-driven investing with respect to equity securities and distressed debt; fixed income relative value strategies and arbitrage; and discretionary global macro and commodity investments, including the use of futures and forward contracts traded on exchanges and in over-the-counter markets. The Board of Managers has overall responsibility to manage and supervise the operations of the Fund, including the exclusive authority to oversee and to establish policies regarding the management, conduct and operation of the Fund’s business. The Board exercises the same powers, authority and responsibilities on behalf of the Fund as are customarily exercised by directors of a typical investment company registered under the 1940 Act and organized as a corporation. The Board has engaged the Adviser to manage the day-to-day operations of the Fund. 2. Significant Accounting Policies The following is a summary of significant accounting and reporting policies used in preparing the financial statements. a. Basis of Accounting The Master Fund’s accounting and reporting policies conform with United States generally accepted accounting principles (“U.S. GAAP”). b. Valuation of Investments The Master Fund computes its net asset value as of the last business day of each "fiscal period".Such computation is expected to occur on a monthly basis and other times at the Board’s discretion in accordance with the valuation principles set forth below or as may be determined from time to time pursuant to policies established by the Board. The Board has approved procedures pursuant to which the Master Fund values its investments in Investment Funds at fair value. In accordance with these procedures, fair value as of each fiscal period-end ordinarily will be the value determined as of such fiscal period end for each Investment Fund in accordance with the Investment Fund's valuation policies and reported at the time to the Master Fund. As a general matter, the fair value of the Master Fund’s interest in an Investment Fund will represent the amount that the Master Fund could reasonably expect to receive from an Investment Fund if 7 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Notes to Financial Statements – September 30, 2012 (unaudited) (continued) the Master Fund’s interest were withdrawn at the time of valuation, based on information reasonably available at the time the valuation is made and that the Master Fund believes to be reliable.The Master Fund, as a practical expedient, measures the fair value of an investment in Investment Funds on the basis of net asset value per share (or its equivalent).In the event that an Investment Fund does not report a fiscal period-end value to the Master Fund on a timely basis, the Master Fund would determine the fair value of such Investment Fund based on the most recent value reported by the Investment Fund, as well any other relevant information available at the time the Master Fund values its portfolio. Prior to investing in any Investment Fund, the Adviser conducts a due diligence review of the valuation methodology utilized by the Investment Fund, which as a general matter utilizes market values when available and otherwise utilize principles of fair value that the Adviser reasonably believes to be consistent with industry practice and compatible with the valuation methods used by the Master Fund for valuing its own investments.Prior to investing in any Investment Fund, the Adviser also confirms that the Investment Fund is obligated to inform its investors, in a timely fashion, of any material changes to its valuation methodology. The Master Fund's valuation procedures require the Adviser to consider all relevant information available at the time the Master Fund values its portfolio.The Adviser considers such information and may conclude in certain circumstances that the information provided by the Investment Manager of an Investment Fund does not represent the fair value of the Master Fund’s interests in the Investment Fund.All of the Master Fund’s investments in Investment Funds are considered to be illiquid and as such, the valuation of these investments involves various judgments and consideration by management of factors that may be subjective.If, based on relevant information available to the Adviser at the time the Master Fund values its portfolio, the Adviser concludes that the value provided by the Investment Fund does not represent the fair value of the Master Fund’s interests in the Investment Fund, the Adviser will take steps to recommend a fair value for the Master Fund’s interests in the Investment Fund to the Board of Managers for its consideration. The Investment Funds generally record their investments at fair value in accordance with GAAP.The Investment Funds generally hold positions in readily marketable securities and derivatives that are valued at quoted market values and/or less liquid nonmarketable securities and derivatives that are valued at estimated fair value.Accordingly, valuations do not necessarily represent the amounts that might be realized from sales or other dispositions of investments, nor do they reflect other expenses or fees that might be incurred upon disposition.The mix and concentration of more readily marketable securities and less liquid nonmarketable securities varies across the Investment Funds based on various factors, including the nature of their investment strategy and market forces. Because of the inherent uncertainty of valuations of the investments in the Master Fund, its estimated value may differ significantly from the value that would have been used had a ready market for the Fund existed, and the differences could be material.Net change in accumulated unrealized appreciation on investments in the statement of operations is net of fees and performance-based compensation paid to the investment managers of the Master Fund. c. Income Taxes The Master Fund is treated as a partnership for federal income tax purposes and therefore is not subject to U.S. federal income tax.For income tax purposes Members will be taxed upon their distributive share of each item of the Master Fund’s profit and loss. The Master Fund has adopted the authoritative guidance on accounting for and disclosure of uncertainty in tax positions.The Financial Accounting Standards Board (“FASB”) issued Accounting for Uncertainty in Income Taxes which, requires the Adviser to determine whether a tax position of the Master Fund is more likely than not to be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position.For tax positions meeting the more likely than not threshold, the tax amount recognized in the financial statements is reduced by the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authority.As of and during the period ended September 30, 2012, the Master Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interests and penalties, if any, related to 8 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Notes to Financial Statements – September 30, 2012 (unaudited) (continued) unrecognized tax benefits as income tax expense in the Statement of Operations.During the period, the Master Fund did not incur any interest or penalties. The Master Fund will file tax returns as prescribed by the tax laws of the jurisdictions in which it operates. In the normal course of business, the Master Fund is subject to examination by federal, state, local and foreign jurisdictions, where applicable.Purchases of investments in Portfolio Funds are recorded as of the first day of legal ownership of a Portfolio Fund.Sales are recorded as of the last day of legal ownership or participation in a Portfolio Fund.For the period ended September 30, 2012, cost of purchases and proceeds from sales of Investment Funds amounted to $2,350,000 and 0, respectively, for the Master Fund. d. Investment Income and Realized and Unrealized Gains and Losses The Master Fund initially records distributions of cash or in-kind securities from Investment Funds at fair value based on the information from distribution notices when distributions are received.Thus, the Master Fund would recognize within the Statement of Operations its share of realized gains or (losses) and the Master Fund’s share of net investment income or (loss) based upon information received regarding distribution, from the Investment Funds. Unrealized depreciation on investments, within the Statement of Operations, includes the Master Fund’s share of unrealized gains and losses, realized undistributed gains, and the Master Fund’s share of undistributed net investment income or (loss) from Investment Funds for the relevant period. e. Master Fund Expenses The Master Fund bears all expenses incurred, on an accrual basis, in the business of the Master Fund, including, but not limited to, the following: all costs and expenses related to portfolio transactions and positions for the Master Fund’s account; including a notable share of the fees, expenses and incentive allocations/fees of the Investment Funds in which it invests; fees payable to the Investment Adviser (See Note 6), legal fees; accounting, auditing, and tax preparation fees; administration and custodial fees; costs of insurance; fees of Members of the Board who are not employed by the Investment Adviser; expenses of meetings of the Board and meetings of Members of the Master Fund.Expenses of the Investment Funds are not included in the expenses on the Statement of Operations. f. Cash and Cash Equivalents The Master Fund may invest in fixed-income securities, money market instruments, and money market mutual funds, or hold cash in such amounts as the Adviser deems appropriate under the circumstances.Currently, the Fund does not hold any cash equivalents. g. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires the Master Fund to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in capital from operations during the reporting period.Actual results can differ from those estimates. h. Recently Issued Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update (“ASU”) No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements” in U.S. GAAP and the International Financial Reporting Standards (“IFRS”). ASU No. 2011-04 amends FASB Accounting Standards Codification Topic 820, Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing 9 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Notes to Financial Statements – September 30, 2012 (unaudited) (continued) information about fair value measurements in accordance with U.S. GAAP and IFRS.ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years.Management is currently evaluating the impact these amendments may have on the Master Fund’s financial statements. In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities.The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.The guidance requires retrospective application for all comparative periods presented.Management is currently evaluating the impact ASU No. 2011-11 will have on the financial statement disclosures. 3. Fair Value Measurements As required by Fair Value Measurements, investments are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.Estimated values may differ from the values that would have been used if a ready market existed or if the investments were liquidated at the valuation date.Fair Value Measurements established a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Master Fund’s investments. The inputs are summarized in the three broad levels listed below: ·Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. ·Level 2 – other significant observable inputs or investments that can by fully sold or redeemed at the net asset value in the “near term”. ·Level 3 – significant unobservable inputs (which may include the Master Fund’s own assumptions in determining the fair value of investments) or investments that cannot be fully redeemed at the net asset value in the “near term”; these are investments that generally have one or more of the following characteristics: gated redemptions, suspended redemptions, or have lock-up periods greater than 30 days. The Master Fund’s investments consist primarily of investments in Investment Funds.The Investment Funds calculate net asset value per share (or its equivalent member units or ownership interest in partners’ capital).The classification level within the fair value hierarchy is determined by the Master Fund’s ability to withdraw its capital from an Investment Fund at net asset value per share (or its equivalent) at the measurement date. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The categorization of an investment within the hierarchy is based upon the pricing transparency of the investment and does not necessarily correspond to the Master Fund’s perceived risk of that investment. The following is a summary of the inputs used to value the Master Fund’s net assets as of March 31, 2012: Level 1 Level 2 Level 3 Total Investment Funds* $
